Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 1 of 21 Page ID #:1594



  1   MARTORELL LAW APC
      Eduardo Martorell, State Bar No. 240027
  2   EMartorell@Martorell-Law.com
      Jean-Paul Le Clercq, State Bar No. 248818
  3   JPLeClercq@Martorell-law.com
      JoAnn Victor, State Bar No. 121891
  4   JVictor@Martorell-Law.com
      Playa District
  5   6100 Center Drive, Suite 1130
      Los Angeles, California 90045
  6   Tel: (323) 840-1200
      Fax: (323) 840-1300
  7
      Attorneys for Plaintiff/Counterclaim
  8   Defendant Metricolor LLC and Third-
  9   Party Defendants Salvatore D’Amico
      and Stephen D’Amico
 10
 11   Counsel continued on next page

 12
 13                         UNITED STATES DISTRICT COURT
 14                       CENTRAL DISTRICT OF CALIFORNIA
 15
 16   METRICOLOR LLC,                              Case No. 2:18-cv-00364-CAS-Ex
 17              Plaintiff and Counterdefendant,   STIPULATED PROTECTIVE
            v.                                     ORDER
 18
 19   L'ORÉAL USA, INC.; L'ORÉAL USA
      PRODUCTS, INC.; L'ORÉAL USA S/D,             Complaint Filed: January 16, 2018
 20   INC.; REDKEN 5TH AVENUE NYC,                 Trial Date:      November 30, 2021
 21   LLC; and DOES 1 through 100, inclusive,

 22              Defendants, Counterclaimants,
 23              and Third-Party Plaintiffs,
            v.
 24
      SALVATORE D’AMICO, and
 25   STEPHEN D’AMICO,
 26
                 Third-Party Defendants.
 27
 28

                                  STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 2 of 21 Page ID #:1595



  1
  2 JOSEPH A. CALVARUSO (pro hac vice)
    jcalvaruso@orrick.com
  3 RICHARD F. MARTINELLI (pro hac vice)
    rmartinelli@orrick.com
  4 ANGELA COLT (CA SBN 286275)
    acolt@orrick.com
  5 ORRICK, HERRINGTON & SUTCLIFFE LLP
    51 West 52nd Street
  6 New York, NY 10019-6142
    Telephone: +1 212 506 5000
  7 Facsimile: +1 212 506 5151
  8 Attorneys for Defendants, Counterclaimants, and
    Third-Party Plaintiffs
  9 L’OREAL USA, INC., L’OREAL USA
    PRODUCTS, INC., L’OREAL USA S/D, INC.,
 10 AND REDKEN 5TH AVENUE NYC, LLC
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                      2
                            STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 3 of 21 Page ID #:1596



  1 1.     A.     PURPOSES AND LIMITATIONS
  2        Discovery and discovery activity in this action involves production of
  3 confidential, proprietary, private, and/or trade secret information for which special
  4 protection from public disclosure and from use for any purpose other than
  5 prosecuting this litigation is warranted. Accordingly, the parties hereby stipulate to
  6 and petition the Court to enter the following Stipulated Protective Order. The parties
  7 acknowledge that this Order does not confer blanket protections on all disclosures or
  8 responses to discovery and that the protection it affords from public disclosure and
  9 use extends only to the limited information or items that are entitled to confidential
 10 treatment under the applicable legal principles. The parties further acknowledge, as
 11 set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle
 12 them to file confidential information under seal; Civil Local Rule 79-5 sets forth the
 13 procedures that must be followed and the standards that will be applied when a party
 14 seeks permission from the Court to file material under seal.
 15        B.     GOOD CAUSE STATEMENT
 16        This action is likely to involve trade secrets, customer and pricing lists and
 17 other valuable research, development, commercial, financial, technical and/or
 18 proprietary information for which special protection from public disclosure and from
 19 use for any purpose other than prosecution of this action is warranted. Such
 20 confidential and proprietary materials and information consist of, among other
 21 things, confidential business or financial information, information regarding
 22 confidential business practices, or other trade secrets, confidential research,
 23 development, or commercial information (including information implicating privacy
 24 rights of third parties), information otherwise generally unavailable to the public, or
 25 which may be privileged or otherwise protected from disclosure under state or
 26 federal statutes, court rules, case decisions, or common law. Accordingly, to
 27 expedite the flow of information, to facilitate the prompt resolution of disputes over
 28 confidentiality of discovery materials, to adequately protect information the parties
                                                1
                                  STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 4 of 21 Page ID #:1597



  1 are entitled to keep confidential, to ensure that the parties are permitted reasonable
  2 necessary uses of such material in preparation for and in the conduct of trial, to
  3 address their handling at the end of the litigation, and serve the ends of justice, a
  4 protective order for such information is justified in this matter. It is the intent of the
  5 parties that information will not be designated as confidential for tactical reasons and
  6 that nothing be so designated without a good faith belief that it has been maintained
  7 in a confidential, non-public manner, and there is good cause why it should not be
  8 part of the public record of this case.
  9 2.      DEFINITIONS
 10         2.1   Action: Metricolor, LLC v. L’Oréal USA, Inc., et al., Case No. 2:18-cv-
 11 00364-CAS-E.
 12         2.2   Challenging Party: a Party or Non-Party that challenges the designation
 13 of information or items under this Order.
 14         2.3   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 15 EYES ONLY” Information or Items: information (regardless of how it is generated,
 16 stored or maintained) or tangible things that qualify for protection under Federal
 17 Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
 18 Case Material may be designated as “CONFIDENTIAL” when the designating party
 19 in good faith believes it constitutes, reflects, or contains non-public financial,
 20 personal, or business information. Parties may designate CONFIDENTIAL material
 21 of a highly confidential or proprietary nature as “HIGHLY CONFIDENTIAL –
 22 ATTORNEYS’ EYES ONLY” if the Designating Party in good faith believes that
 23 disclosure would create a significant risk of substantial competitive or business
 24 injury to the Producing Party.
 25         2.4   Counsel (without qualifier): Outside Counsel of Record and House
 26 Counsel (as well as their support staff).
 27         2.5   Designating Party: a Party or Non-Party that designates information or
 28 items that it produces in disclosures or in responses to discovery as
                                                 2
                                   STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 5 of 21 Page ID #:1598



  1 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  2 ONLY.”
  3         2.6    Disclosure or Discovery Material: all items or information, regardless
  4 of the medium or manner in which it is generated, stored, or maintained (including,
  5 among other things, testimony, transcripts, and tangible things), that are produced,
  6 disclosed, or generated in connection with disclosures or responses to discovery in
  7 this matter.
  8         2.7    Document: any object from which information may be derived,
  9 including, but not limited to, writings, letters, notes, memoranda, correspondence,
 10 investigation files, reports, e-mails, messages, records, logs, invoices, bills,
 11 statements, contracts, agreements, leases, opinions, drawings, plans, graphs, charts,
 12 photographs, images, audio files, and recordings. “Document” also includes
 13 electronically maintained information, including, but not limited to, electronic or
 14 computerized forms of any document, data and databases, electronic mail, and
 15 spreadsheets.
 16         2.8    Expert: a person with specialized knowledge or experience in a matter
 17 pertinent to the litigation who has been retained by a Party or its Counsel to serve as
 18 an expert witness or as a consultant in this Action, including such person’s secretarial
 19 and clerical employees who are actively assisting him or her.
 20         2.9    House Counsel: attorneys who are employees of a Party to this Action
 21 or a parent, subsidiary, or affiliate of a Party to this Action. House Counsel does not
 22 include Outside Counsel of Record or any other outside counsel.
 23         2.10 Non-Party: any natural person, partnership, corporation, association, or
 24 other legal entity not named as a Party to this action.
 25         2.11 Outside Counsel of Record: attorneys who are not employees of a Party
 26 to this Action but are retained to represent or advise a Party to this Action and have
 27 appeared in this Action on behalf of that Party or are affiliated with a law firm which
 28 has appeared on behalf of that Party, and includes support staff.
                                                 3
                                   STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 6 of 21 Page ID #:1599



  1        2.12 Party: any party to this Action, including all of its officers, directors,
  2 employees, consultants (excluding Experts), and Outside Counsel of Record (and
  3 their support staffs).
  4        2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  5 Discovery Material in this Action.
  6        2.14 Professional Vendors: persons or entities that provide litigation support
  7 services (e.g., photocopying, videotaping, translating, preparing exhibits or
  8 demonstrations, and organizing, storing, or retrieving data in any form or medium)
  9 and their employees and subcontractors.
 10        2.15 Protected Material: any Disclosure or Discovery Material that is
 11 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 12 ATTORNEYS’ EYES ONLY.”
 13        2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 14 from a Producing Party.
 15 3.     SCOPE
 16        The protections conferred by this Stipulation and Order cover not only
 17 Protected Material (as defined above), but also: (1) any information copied or
 18 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 19 compilations of Protected Material; and (3) any testimony, conversations, or
 20 presentations by Parties or their Counsel that might reveal Protected Material.
 21 However, the protections conferred by this Stipulation and Order do not cover the
 22 following information: (a) any information that is in the public domain at the time of
 23 disclosure to a Receiving Party or becomes part of the public domain after its
 24 disclosure to a Receiving Party as a result of publication not involving a violation of
 25 this Order, including becoming part of the public record through trial or otherwise;
 26 and (b) any information known to the Receiving Party prior to the disclosure or
 27 obtained by the Receiving Party after the disclosure from a source who obtained the
 28
                                                4
                                  STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 7 of 21 Page ID #:1600



  1 information lawfully and under no obligation of confidentiality to the Designating
  2 Party.
  3          Any use of Protected Material at trial shall be governed by a separate written
  4 agreement or the orders of the trial judge. This Order does not govern the use of
  5 Protected Material at trial.
  6 4.       DURATION
  7          Even after final disposition of this Action, the confidentiality obligations
  8 imposed by this Order shall remain in effect until the Designating Party for the
  9 Disclosure or Discovery Material at issue agrees otherwise in writing or a court order
 10 otherwise directs. Final disposition shall be deemed to be the later of: (1) dismissal
 11 of all claims and defenses in this Action, with or without prejudice; and (2) final
 12 judgment herein after the completion and exhaustion of all appeals, rehearings,
 13 remands, trials, or reviews of this Action, including the time limits for filing any
 14 motions or applications for extension of time pursuant to applicable law.
 15 5.       DESIGNATING PROTECTED MATERIAL
 16          5.1   Exercise of Restraint and Care in Designating Material for Protection.
 17 Each Party or Non-Party that designates information or items for protection under
 18 this Order must take care to limit any such designation to specific material that
 19 qualifies under the appropriate standards.
 20          Mass, indiscriminate, or routinized designations are prohibited. Designations
 21 that are shown to be clearly unjustified or that have been made for an improper
 22 purpose (e.g., to unnecessarily encumber the case development process or to impose
 23 unnecessary expenses and burdens on other parties) may expose the Designating
 24 Party to sanctions.
 25          If it comes to a Designating Party’s attention that information or items that it
 26 designated for protection do not qualify for protection, that Designating Party must
 27 promptly notify all other Parties that it is withdrawing the mistaken designation.
 28
                                                  5
                                    STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 8 of 21 Page ID #:1601



  1        5.2      Manner and Timing of Designations. Except as otherwise provided in
  2 this Order (see, e.g., second paragraph of section 5.2(a) below and section 5.3
  3 below), or as otherwise stipulated or ordered, Disclosure or Discovery Material that
  4 qualifies for protection under this Order must be clearly so designated before the
  5 material is disclosed or produced.
  6        Designation in conformity with this Order requires:
  7              (a) for information in documentary form (e.g., paper or electronic
  8 documents, but excluding transcripts of depositions or other pretrial or trial
  9 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
 10 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY ” to the first or cover
 11 page and to each page of the Document that contains protected material.
 12        A Party or Non-Party that makes original Documents or materials available for
 13 inspection need not designate them for protection until after the inspecting Party has
 14 indicated which Documents or materials it would like copied and produced. During
 15 the inspection and before the designation, all of the material made available for
 16 inspection shall be deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 17 ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the
 18 documents it wants copied and produced, the Producing Party must determine which
 19 documents, qualify for protection under this Order. Then, before producing the
 20 specified documents, the Producing Party must affix the “CONFIDENTIAL” or
 21 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” legend to the first
 22 page of each such document and to each page that contains Protected Material.
 23 This provision shall not be construed as a stipulation or agreement to any particular
 24 method of production of documents or information.
 25              (b) for testimony given in depositions or in other pretrial proceedings, that
 26 the Designating Party identify the Disclosure or Discovery Material as
 27 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 28 ONLY,” either (1) on the record, before the close of the deposition, hearing, or other
                                                  6
                                    STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 9 of 21 Page ID #:1602



  1 proceeding; or (2) in a written notice to all other Parties, given within 21 days after
  2 the Designating Party’s receipt of the transcript for the deposition testimony (or in
  3 the case of transcripts received prior to the date of this Order, within 21 days after the
  4 date of this Order). Only those portions of the testimony that are appropriately
  5 designated for protection within that specified timeframe shall be covered by the
  6 provisions of this Order. Alternatively, a Designating Party may specify at the
  7 deposition, hearing, or other proceeding, or within 21 days after the Designating
  8 Party’s receipt of the transcript (or in the case of transcripts received prior to the date
  9 of this Order, within 21 days after the date of this Order), that the entire transcript is
 10 entitled to protection. Transcripts shall, unless otherwise agreed, be treated as
 11 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material in their
 12 entirety until the expiration of the timeframe specified above. After that time,
 13 transcripts shall be treated only as actually designated. The use of a document as an
 14 exhibit at a deposition shall not in any way affect its designation as
 15 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 16 ONLY.” To the extent practically possible, transcripts containing Protected Material
 17 shall have an obvious legend on the title page that the transcript contains Protected
 18 Materials, and the title page shall be followed by a list of pages (including line
 19 numbers as appropriate) that have been designated as Protected Material and the
 20 level of protection being asserted by the Designating Party. The parties shall
 21 cooperate in informing the court reporter(s) of these requirements.
 22            (c) for information produced in some form other than documentary and
 23 for any other tangible items, that the Producing Party affix the legend
 24 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 25 ONLY” in a prominent place on the exterior of the container or containers in which
 26 the information is stored, or in the file name of individual files produced in electronic
 27 form. If only a portion or portions of the information or item warrants protection, the
 28 Producing Party, to the extent practicable, shall identify the protected portion(s).
                                                 7
                                   STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 10 of 21 Page ID #:1603



   1         5.3   Inadvertent Failures to Designate. An inadvertent failure to designate
   2 qualified information or items does not, standing alone, waive the Designating
   3 Party’s right to secure protection under this Order for such material by later
   4 designating the material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
   5 ATTORENYS’ EYES ONLY” in accordance with the applicable provisions of this
   6 Order. The Receiving Party may dispute the corrected designation pursuant to the
   7 provisions of this order for challenging designations. Upon timely correction of a
   8 designation and until any dispute concerning the correction is resolved, the
   9 Receiving Party must make reasonable efforts to assure that the material is treated in
  10 accordance with the corrected designation.
  11 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  12         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
  13 designation of confidentiality at any time. Unless a prompt challenge to a
  14 Designating Party’s confidentiality designation is necessary to avoid foreseeable,
  15 substantial unfairness, unnecessary economic burdens, or a significant disruption or
  16 delay of the litigation, a Party does not waive its right to challenge a confidentiality
  17 designation by electing not to mount a challenge promptly after the original
  18 designation is disclosed.
  19         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
  20 resolution process by providing written notice of each designation it is challenging
  21 and describing the basis for each challenge. To avoid ambiguity as to whether a
  22 challenge has been made, the written notice must recite that the challenge to
  23 confidentiality is being made in accordance with this specific paragraph of the
  24 Protective Order. The parties shall attempt to resolve each challenge in good faith
  25 and must begin the process by conferring directly (in voice to voice dialogue; other
  26 forms of communication are not sufficient) within 14 days of the date of service of
  27 notice. In conferring, the Challenging Party must explain the basis for its belief that
  28 the confidentiality designation was not proper and must give the Designating Party
                                                  8
                                   STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 11 of 21 Page ID #:1604



   1 an opportunity to review the designated material, to reconsider the circumstances,
   2 and, if no change in designation is offered, to explain the basis for the chosen
   3 designation. A Challenging Party may proceed to the next stage of the challenge
   4 process only if it has engaged in this meet and confer process first or establishes that
   5 the Designating Party is unwilling to participate in the meet and confer process in a
   6 timely manner.
   7        6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
   8 court intervention, the Parties shall initiate the judicial dispute resolution process
   9 under Local Rule 37. Any motion brought pursuant to this provision must be
  10 accompanied by a competent declaration affirming that the movants have complied
  11 with the meet and confer requirements imposed by the preceding paragraph.
  12        The burden of persuasion in any such challenge proceeding shall be on the
  13 Designating Party. Frivolous challenges, and those made for an improper purpose
  14 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  15 expose the Challenging Party to sanctions. Unless the Designating Party has waived
  16 or withdrawn the confidentiality designation, all parties shall continue to afford the
  17 material in question the level of protection to which it is entitled under the Producing
  18 Party’s designation until the Court rules on the challenge.
  19 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
  20        7.1    Basic Principles. A Receiving Party may use Protected Material that is
  21 disclosed or produced by another Party or by a Non-Party only in connection with
  22 this Action and only for prosecuting, defending, or attempting to settle this Action.
  23 Such Protected Material may be disclosed only to the categories of persons and under
  24 the conditions described in this Order. When the Action has been terminated, a
  25 Receiving Party must comply with the provisions of section 13 below (FINAL
  26 DISPOSITION).
  27
  28
                                                  9
                                   STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 12 of 21 Page ID #:1605



   1         Protected Material must be stored and maintained by a Receiving Party at a
   2 location and in a secure manner that ensures that access is limited to the persons
   3 authorized under this Order.
   4         Protected Material shall not be copied or reproduced except to the extent such
   5 copying or reproduction is reasonably necessary to the conduct of this action, and all
   6 such copies and reproductions shall be subject to the terms of this Order. If the
   7 duplicating process by which copies and reproductions of Protected Materials are
   8 made does not preserve the confidentiality designation legends that appear on the
   9 original documents, all such copies and reproductions shall be stamped or labeled
  10 appropriately in accordance with the terms of this Order.
  11         Nothing in this Order shall limit a Party’s use or disclosure of its own
  12 information. Except as otherwise ordered by the Court, no document or information
  13 designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
  14 EYES ONLY” shall lose such status under this Order as the result of the use of such
  15 document or information in any hearing, trial, or other Court proceeding in this
  16 Action. In the event that any Party wishes to use any such document or information
  17 in a Court proceeding in this Action, counsel for the Parties shall consult with each
  18 other to determine whether and how such document or information can be used while
  19 still protecting its confidentiality.
  20         This Order is without prejudice to the right of any Party hereto to: (i) object to
  21 any discovery request; (ii) apply to the Court for any further order relating to any
  22 confidential information; or (iii) apply to the Court for an order permitting disclosure
  23 of Protected Materials or Information other than as provided herein.
  24         The provisions of this Order may also be modified on a Party’s or the Court’s
  25 own motion.
  26         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  27 otherwise ordered by the Court or permitted in writing by the Designating Party, a
  28
                                                 10
                                    STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 13 of 21 Page ID #:1606



   1 Receiving Party may disclose any information or item designated
   2 “CONFIDENTIAL” only to:
   3           (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   4 well as employees of said Outside Counsel of Record to whom it is reasonably
   5 necessary to disclose the information for this Action;
   6           (b) the officers, directors, and employees (including House Counsel) of
   7 the Receiving Party to whom disclosure is reasonably necessary for this Action.
   8 Any such person shall be advised by the Disclosing Party of existence and terms o
   9 this Order and shall be subject to all provisions hereof, including those requiring,
  10 among other things, that Protected Material be held in confidence. In addition,
  11 before being given access to any Protected Material, the person must sign the
  12 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  13           (c) Experts (as defined in this Order) of the Receiving Party to whom
  14 disclosure is reasonably necessary for this Action and who have signed the
  15 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  16           (d) the Court and its personnel;
  17           (e) court reporters and videographers (and their staff) engaged by the
  18 Parties for depositions or any other court proceeding in this Action. Prior to
  19 disclosure to any such court reporter or videographer (and their staff), each such
  20 person must sign the “Acknowledgment and Agreement to be Bound” (Exhibit A);
  21           (f) professional jury or trial consultants, mock jurors, and Professional
  22 Vendors to whom disclosure is reasonably necessary for this Action and who have
  23 signed the “Acknowledgment and Agreement to be Bound” (Exhibit A);
  24           (g) the author or recipient of a document containing the information or a
  25 custodian or other person who otherwise possessed or knew the information;
  26           (h) any mediator or settlement officer, and their supporting personnel,
  27 mutually agreed upon by any of the parties engaged in settlement discussions; and
  28
                                                11
                                   STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 14 of 21 Page ID #:1607



   1            (i) during their depositions or any evidentiary hearing (or preparation for
   2 either), witnesses in the Action (and their attorneys) to whom disclosure is
   3 reasonably necessary, provided: (1) the deposing party requests that the witness sign
   4 the “Acknowledgment and Agreement to Be Bound” attached as Exhibit A hereto;
   5 and (2) they will not be permitted to keep any Protected Material, unless otherwise
   6 agreed by the Designating Party or ordered by the Court. Pages of transcribed
   7 deposition testimony or exhibits to depositions that reveal Protected Material must be
   8 separately bound by the court reporter and may not be disclosed to anyone except as
   9 permitted under this Order.
  10            7.3 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  11 ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
  12 writing by the Designating Party, a Receiving Party may disclose any material
  13 designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under
  14 the Protective Order only to those persons identified in sections VIII.B (a), (c)-(h),
  15 subject to all limitations in those paragraphs. This restriction means, among other
  16 things, that HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY may not be
  17 disclosed to House Counsel, except as otherwise provided.
  18            In addition, to the extent Outside Counsel of Record believes in good faith
  19 that it is necessary to disclose HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  20 ONLY to his or her client, solely for the purpose of providing advice about the
  21 potential settlement of this Action after a demand or offer to settle has been made,
  22 such information may be disclosed to the client, provided that the Designating Party
  23 consents to this disclosure in writing. Prior to any disclosure, the client must sign the
  24 “Acknowledgment and Agreement to Be Bound” (Exhibit A).
  25            Nothing in this Agreement shall prevent a party from seeking additional
  26 protections before disclosing information that it believes should be afforded
  27 additional protection.
  28
                                                 12
                                   STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 15 of 21 Page ID #:1608



   1            Nothing in this Order shall restrict the Producing Party’s use of its own
   2 documents or information.
   3            No party may use in a deposition or evidentiary proceeding any Protected
   4 Material to which a witness does not have access under this Order unless the party
   5 seeking to use such material provides notice to all other parties and identifies the
   6 material by Bates number as soon as is practically possible before the deposition. All
   7 other parties shall be entitled to use the identified documents in the deposition or
   8 evidentiary proceeding, including without limitation, during witness preparation.
   9 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  10 OTHER LITIGATION
  11         If a Party is served with a subpoena or a court order issued in other litigation
  12 that compels disclosure of any information or items designated in this Action as
  13 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  14 ONLY,” that Party or Non-Party must:
  15            (a) promptly notify in writing the Designating Party. Such notification
  16 shall include a copy of the subpoena or court order;
  17            (b) promptly notify in writing the party who caused the subpoena or order
  18 to issue in the other litigation that some or all of the material covered by the
  19 subpoena or order is subject to this Order. Such notification shall include a copy of
  20 this Order; and
  21            (c) cooperate with respect to all reasonable procedures sought to be
  22 pursued by the Designating Party whose Protected Material may be affected.
  23         If the Designating Party timely seeks a protective order, the Party or Non-
  24 Party served with the subpoena or court order shall not produce any information
  25 designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  26 ATTORNEYS’ EYES ONLY” before a determination by the Court from which the
  27 subpoena or order issued, unless the Party or Non-Party has obtained the Designating
  28 Party’s permission. The Designating Party shall bear the burden and expense of
                                                 13
                                    STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 16 of 21 Page ID #:1609



   1 seeking protection in that court of its confidential material, and nothing in these
   2 provisions should be construed as authorizing or encouraging a Receiving Party in
   3 this Action to disobey a lawful directive from another court.
   4 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   5 PRODUCED IN THIS LITIGATION
   6        (a)    The terms of this Order are applicable to information produced by a
   7 Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   8 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
   9 Non-Parties in connection with this litigation is protected by the remedies and relief
  10 provided by this Order. Nothing in these provisions should be construed as
  11 prohibiting a Non-Party from seeking additional protections.
  12        (b)    In the event that a Party is required, by a valid discovery request, to
  13 produce a Non-Party’s confidential information in its possession, and the Party is
  14 subject to an agreement with the Non-Party not to produce the Non-Party’s
  15 confidential information, then the Party shall:
  16               (1)    promptly notify in writing the Requesting Party and the Non-
  17 Party that some or all of the information requested is subject to a confidentiality
  18 agreement with a Non-Party;
  19               (2)    promptly provide the Non-Party with a copy of the Stipulated
  20 Protective Order in this Action, the relevant discovery request(s), and a reasonably
  21 specific description of the information requested; and
  22               (3)    make the information requested available for inspection by the
  23 Non-Party, if requested.
  24        (c)    If the Non-Party fails to seek a protective order from this Court within
  25 14 days of receiving the notice and accompanying information, the Receiving Party
  26 may produce the Non-Party’s confidential information responsive to the discovery
  27 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  28 not produce any information in its possession or control that is subject to the
                                                 14
                                   STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 17 of 21 Page ID #:1610



   1 confidentiality agreement with the Non-Party before a determination by the Court.
   2 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   3 of seeking protection in this Court of its Protected Material.
   4 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   5        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   6 Protected Material to any person or in any circumstance not authorized under this
   7 Stipulated Protective Order, the Receiving Party must immediately: (a) notify in
   8 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   9 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  10 persons to whom unauthorized disclosures were made of all the terms of this Order,
  11 and (d) request such person or persons to execute the “Acknowledgment and
  12 Agreement to Be Bound” that is attached hereto as Exhibit A.
  13 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  14 PROTECTED MATERIAL
  15        When a Producing Party gives notice to Receiving Parties that certain
  16 inadvertently produced material is subject to a claim of privilege or other protection,
  17 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  18 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  19 may be established in an e-discovery order that provides for production without prior
  20 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  21 parties reach an agreement on the effect of disclosure of a communication or
  22 information covered by the attorney-client privilege or work product protection, the
  23 parties may incorporate their agreement in the stipulated protective order submitted
  24 to the Court.
  25 12.    MISCELLANEOUS
  26        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  27 person to seek its modification by the Court in the future.
  28
                                                15
                                   STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 18 of 21 Page ID #:1611



   1        12.2 Right to Assert Other Objections. By stipulating to the entry of this
   2 Protective Order, no Party waives any right it otherwise would have to object to
   3 disclosing or producing any information or item on any ground not addressed in this
   4 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   5 ground to use in evidence of any of the material covered by this Protective Order.
   6        12.3 Filing Protected Material. Without written permission from the
   7 Designating Party or a court order secured after appropriate notice to all interested
   8 persons, a Receiving Party may not file in the public record in this Action any
   9 Protected Material of the Designating Party. A Party that seeks to file under seal any
  10 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  11 only be filed under seal pursuant to a court order authorizing the sealing of the
  12 specific Protected Material at issue. If a Party's request to file Protected Material
  13 under seal is denied by the Court, then the Receiving Party may file the information
  14 in the public record unless otherwise instructed by the Court.
  15        12.4 Party’s Own Material. Nothing in this Order shall be deemed to limit a
  16 Party’s use of material it possesses by means other than receipt from a Producing
  17 Party or a Designating Party in this Action.
  18 13.    FINAL DISPOSITION
  19        Within 60 days after the final disposition of this Action, as such final
  20 disposition is defined in paragraph 4, each Receiving Party must return all Protected
  21 Material to the Producing Party or destroy such material. As used in this
  22 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  23 summaries, and any other format reproducing or capturing any of the Protected
  24 Material. Whether the Protected Material is returned or destroyed, the Receiving
  25 Party must submit a written certification to the Producing Party (and, if not the same
  26 person or entity, to the Designating Party) by the 60 day deadline that: (1) identifies
  27 (by category, where appropriate) all the Protected Material that was returned or
  28 destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                 16
                                   STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 19 of 21 Page ID #:1612



   1 abstracts, compilations, summaries or any other format reproducing or capturing any
   2 of the Protected Material. Notwithstanding this provision, Outside Counsel are
   3 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
   4 and hearing transcripts, legal memoranda, correspondence, deposition and trial
   5 exhibits, expert reports, attorney work product, and consultant and expert work
   6 product, even if such materials contain Protected Material. Any such archival copies
   7 that contain or constitute Protected Material remain subject to this Protective Order
   8 as set forth in Section 4 (DURATION).
   9 14.    Any violation of this Order may be punished by any and all appropriate
  10 measures including, without limitation, contempt proceedings and/or monetary
  11 sanctions.
  12        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  13
  14 Date: February 5, 2021            MARTORELL LAW APC
  15
  16                                          By:     /s/ Eduardo Martorell
                                                      Eduardo Martorell
  17
                                                      Jean Paul Le Clercq
  18                                                  JoAnn Victor
                                                      Attorneys for Plaintiff/Counterclaim
  19
                                                      Defendant METRICOLOR LLC and
  20                                                  Third-Party Defendants SALVATORE
                                                      D’AMICO and STEPHEN D’AMICO
  21
  22 Dated: February 5, 2021           ORRICK, HERRINGTON & SUTCLIFFE LLP
  23
                                              By: /s/ Angela Colt
  24                                                 Joseph A. Calvaruso
  25                                                 Richard F. Martinelli
                                                     Angela Colt
  26                                                 Attorneys for Defendants,
  27                                                 Counterclaimants, and Third-Party
                                                     Plaintiffs L’Oréal USA, Inc.,
  28                                                 L’Oréal USA Products, Inc.,
                                                 17
                                   STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 20 of 21 Page ID #:1613



   1                                            L’Oréal USA S/D, Inc., and
                                                Redken 5th Avenue NYC, LLC
   2
   3
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
   4
   5
               February 8, 2021
       Dated: ____________________        /s/ Charles F. Eick
                                         _________________________________
   6                                                   ---------
                                         United States District/Magistrate Judge
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           18
                               STIPULATED PROTECTIVE ORDER
Case 2:18-cv-00364-CAS-E Document 101 Filed 02/08/21 Page 21 of 21 Page ID #:1614



   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3        I, _______________________________________________ [print or type full
   4 name], of _________________________________________________ [print or type
   5 full address], declare under penalty of perjury that I have read in its entirety and
   6 understand the Stipulated Protective Order that was issued by the United States
   7 District Court for the Central District of California on [date] in the case of Metricolor
   8 LLC v. L’Oréal USA, Inc., et al., Case No. 2:18-cv-00364-CAS-Ex. I agree to
   9 comply with and to be bound by all the terms of this Stipulated Protective Order and
  10 I understand and acknowledge that failure to so comply could expose me to sanctions
  11 and punishment in the nature of contempt. I solemnly promise that I will not
  12 disclose in any manner any information or item that is subject to this Stipulated
  13 Protective Order to any person or entity except in strict compliance with the
  14 provisions of this Order.
  15        I further agree to submit to the jurisdiction of the United States District Court
  16 for the Central District of California for the purpose of enforcing the terms of this
  17 Stipulated Protective Order, even if such enforcement proceedings occur after
  18 termination of this action. If I am not a California resident, I hereby appoint
  19 ____________________________ [print or type full name] of
  20 _______________________________________________ [print or type full address
  21 and telephone number] as my California agent for service of process in connection
  22 with this action or any proceedings related to enforcement of this Stipulated
  23 Protective Order.
  24 Date: _______________________
  25 City and State where sworn and signed: ___________________________________
  26
       Printed name: ___________________________________________
  27
  28 Signature: ______________________________________________
                                                 19
                                   STIPULATED PROTECTIVE ORDER
